ON MOTION FOR REHEARING
OSBORN, Justice.
The Appellee has filed a motion for rehearing in which he again asserts that *389there can be no fraudulent concealment because each and every element of fraud has not been raised by Mr. Anderson, the non-movant. In particular, it is asserted that there is no evidence to establish that Mr. Anderson acted in reliance upon the representation made by Mr. Sneed as to there being no limitations on his case. The record does reflect, as the Appellee suggests, that after the suit had been filed Mr. Anderson went to several other attorneys in Odessa and discussed with them his lawsuit. Thus, it is asserted that Mr. Anderson was not in any way relying upon any representations made by Tom Sneed. We conclude otherwise. Even though Mr. Anderson talked to several other lawyers, he did not during this period of time “fire” Mr. Sneed as his attorney and obtain new counsel, but, instead, he left his file with Mr. Sneed who continued to represent him and who continued to make representations that “everything was fine” on Mr. Anderson’s case. We conclude from the fact that Mr. Anderson permitted Mr. Sneed to continue to represent him, even after Mr. Anderson had talked to other attorneys, there is sufficient evidence to raise a fact issue concerning his reliance upon Mr. Sneed’s representations to him.
The motion for rehearing is overruled.